Exhibit 10.8

 

AMENDMENT NO. 2

TO

2000 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

 

THIS AMENDMENT NO. 2 by Tanox, Inc. (the “Company”),

 

WITNESSETH:

 

WHEREAS, the Company maintains the Tanox, Inc. 2000 Non-Employee Directors’
Stock Option Plan, as amended by Amendment No. 1 thereto dated May 16, 2001 (the
“Plan”); and

 

WHEREAS, the Company retained the right in Section 12 of the Plan for the Board
of Directors of the Company to amend the Plan from time to time; and

 

WHEREAS, the Board of Directors approved resolutions on February 13, 2004,
amending the Plan as set forth below;

 

NOW, THEREFORE, the Company agrees that, effective February 13, 2004, the Plan
is amended as follows, subject in all respects to the approval hereof by the
stockholders of the Company at the annual meeting of stockholders to be held in
2004 and no Option awarded hereunder may be exercised unless and until such
approval is granted:

 

1.  Section 2 of the Plan is hereby amended to delete the definition “Black
Scholes Value.”

 

2.  Section 6 of the Plan is hereby amended to read as follows in its entirety:

 

“6. Non-Discretionary Grants.

 

(a) Initial Grant. After February 13, 2004, each person who is elected or
appointed to be a Non-Employee Director for the first time automatically shall,
upon the date of his or her election or appointment, be granted an Option to
purchase 20,000 shares of Common Stock on the terms and conditions set forth
herein.

 

(b) Subsequent Grant. Beginning with the 2004 annual meeting of stockholders,
each person who is a Non-Employee Director immediately following any annual
meeting of stockholders of the Company at which Directors are elected, and who
has not received a grant under Section 6(a) within the preceding six months,
shall automatically be granted, on the date of such annual meeting, an Option to
purchase 10,000 shares of Common Stock on the terms and conditions set forth
herein.”

 

IN WITNESS WHEREOF, the Company has executed this Amendment this 13th day of
February 2004.

 

 

TANOX, INC.

 

 

 

 

 

By:

/s/ Gregory P. Guidroz

 

 

Name: Gregory P. Guidroz

 

Title: Vice President—Finance

 

1

--------------------------------------------------------------------------------